Citation Nr: 0111200	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of  38 U.S.C.A. § 1318.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from April 1945 to 
May 1946, and died in August 1972.  The appellant is the 
veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (on VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a February 1999 rating decision, 
in which the RO denied the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318.  The appellant filed an NOD in May 
1999, and the RO issued an SOC in April 2000.  The appellant 
filed a substantive appeal in May 2000.  In July 2000, the 
appellant testified before the undersigned Member of the 
Board, during a Travel Board hearing at the VARO in Newark, 
NJ.  


REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist a claimant in developing 
evidence pertinent to his or her claim.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  This duty to 
assist includes conducting thorough examinations of the 
veteran in some cases, and obtaining professional reviews and 
opinions in other cases, such as where the veteran is 
deceased.  Precedential caselaw of the United States Court of 
Appeals for Veterans Claims has confirmed this obligation 
over the years.  See, e.g., Green v. Derwinski, 1 Vet.App. 
121 (1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also 38 
C.F.R. § 3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).  

A review of the evidence of record reflects that, while in 
service, the veteran was treated for acute rhinitis with 
nosebleeds, and athlete's foot.  At separation, no 
abnormalities were reported.  In September 1958, following 
his release from service, the veteran was medically examined 
for VA purposes.  No abnormalities were reported with respect 
to his cardiovascular system.  A dermatology evaluation noted 
the veteran's complaints of blistering of his feet and hands 
during service.  Following a clinical evaluation, the 
examiner diagnosed chronic dermatophytosis pedis.  In a 
November 1958 rating decision, the RO denied the veteran 
service connection for a fungus infection/dermatophytosis.  

Subsequently, the veteran passed away on August 7, 1972, at 
the age of 51.  The immediate cause of death was reported as 
occlusive coronary artery disease.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  No autopsy was performed.  At the 
time of the veteran's death, he was not service connected for 
any disabilities.  

That same month, August 1972, the appellant submitted to the 
RO a claim for DIC benefits for the cause of the veteran's 
death.  In a September 1972 rating decision, the RO denied 
the appellant's claim, noting in the decision that service 
medical records had not shown treatment in service for any 
heart condition.  Furthermore, the veteran had not contended 
at any time during his life that he was suffering from a 
service-related heart condition.  

Thereafter, in September 1998, the appellant submitted to the 
RO a claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  In a letter to the RO, dated in November 
1998, the appellant noted that, prior to the veteran's death, 
the appellant and veteran had been separated.  She also 
indicated that she had attempted to obtain medical records 
from a private medical doctor who had treated the veteran, 
but that the doctor had died and his records were no longer 
available.  In addition, she had attempted to obtain medical 
records from the Medical Center-Jersey City, where the 
veteran had also been treated, but was informed that the 
facility did not keep records that were more than 20 years 
old.  Furthermore, the appellant reported that the veteran 
had occasionally been treated at the VA Medical Center (VAMC) 
in Newark.  

In a February 1999 deferred rating decision, the appellant's 
claim for benefits under 38 U.S.C.A. § 1318 was denied.  
Later that month, a Report of Contact (on VA Form 119), noted 
that the appellant had contacted the RO requesting assistance 
in gathering evidence for her claim.  In May 1999, the 
appellant filed an NOD, in which she noted that the veteran 
had been undergoing treatment at the Newark VAMC at the time 
of his death.  

In May 2000, the appellant filed a VA Form 9 (Appeal to Board 
of Veterans' Appeals) and, in an attached letter, noted that 
the veteran had suffered from chronic nose bleeds and skin 
rashes on his hands and arms after service.  She also noted 
that, at the time of his death, the veteran had been totally 
disabled and receiving Social Security benefits.  

In July 2000, the appellant submitted additional evidence in 
support of her claim.  In particular, letters from three of 
her children attested to the fact that the veteran had 
suffered from severe nosebleeds, and breakouts of blisters on 
his hands and feet, and that he had been treated at the VAMC 
in Newark.  Furthermore, the appellant submitted a Social 
Security award letter, addressed to her, and dated on July 
13, 1971, which noted the awarding of benefits to the 
appellant and her children.  

Later that month, July 2000, the appellant testified before 
the undersigned Member of the Board, during a Travel Board 
hearing in Newark.  The appellant reiterated her previously 
made contentions, and reported that, between 1962 and 1972, 
the veteran's health had not been very good.  She indicated 
that the veteran's nosebleeds had occurred quite often.  The 
appellant also noted that the veteran had been not been 
employed on a consistent basis after leaving the service, and 
that, during the 10 years preceding the veteran's death, she 
had not seen him that often.  

In reviewing the applicable law pertaining to claims for 
benefits under 38 U.S.C.A. § 1318, the Board is cognizant 
that the U.S. Court of Appeals for Veterans Claims has held 
that a surviving spouse may be entitled, pursuant to 38 
U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to receive DIC 
benefits as if the veteran's death were service-connected, by 
demonstrating that the deceased veteran would hypothetically 
have been entitled to receive 100 percent disability 
compensation based on service-connected disability at the 
time of death, and for a period of 10 consecutive years 
immediately prior to death, although he was for some reason 
(other than willful misconduct) not in actual receipt of that 
100 percent level of compensation throughout the 10-year 
period.  Furthermore, DIC benefits would also be warranted 
under 38 U.S.C.A. § 1318(b)(1) if:  (1) the veteran was in 
actual receipt of a 100 percent disability rating for the 10 
years immediately preceding his death; (2) the veteran would 
have been in receipt of a 100 percent disability rating for 
such time but for clear and unmistakable error (CUE) in a 
final rating or Board decision.  See Sachs v. Gober, 14 
Vet.App. 175, 179 (2000), citing Hix v. West, 12 Vet.App. 
138, 141 (1999); see also Marso v. West, 13 Vet.App. 260 
(1999); Wingo v. West, 11 Vet.App. 307, 311 (1998); Carpenter 
v. West, 11 Vet.App. 140, 145-46 (1998); Green v. Brown, 10 
Vet.App. 111, 118-19 (1997).

The Board observes that the appellant's claim for DIC 
benefits under section 1318 was received in September 1998.  
In that regard, under 38 C.F.R. § 20.1106, rating decisions 
during the veteran's lifetime must be taken into 
consideration when adjudicating a claim for section 1318(b) 
DIC benefits.  See Carpenter, supra.  

Thus, in cases where DIC benefits are not awarded because the 
cause of the veteran's death was not related to service, and 
the survivor has raised the issue or entitlement is apparent 
by the evidence in the file, the survivor is entitled to a 
decision which will determine whether, had the veteran filed 
a claim for compensation benefits ten or more years prior to 
his death, or at the time of separation from service and 
death was five or more years after discharge, he or she would 
have been entitled to total disability compensation benefits 
for that 10 years immediately prior to death or five years 
from date of separation to date of death.  The Court has 
specifically held that the hypothetical entitlement decisions 
are to be based upon evidence in the veteran's claims file or 
in the constructive custody of VA (service medical records 
and VA medical records) at the time of the veteran's death.  

As the evidence of record reflects, a decision denying the 
veteran service connection for dermatophytosis associated 
with his hands and arms, was issued in November 1958.  Thus, 
the veteran filed a claim for compensation on that basis, and 
was denied.  The appellant has not challenged, on the basis 
of CUE, that previous decision, and thus consideration of 
that issue with respect to her claim for benefits under 
section 1318 is not warranted.  However, the appellant has 
also contended that the veteran suffered from severe 
nosebleeds immediately after service, and has also reported, 
along with one of her children, that the veteran received 
treatment from the VAMC at Newark prior to his death, 
although she is not certain what that treatment entailed.  

The evidence contained in the veteran's claims file prior to 
his death in August 1972 reflects treatment only for 
nosebleeds on one occasion during service.  Otherwise, there 
is no evidence of a cardiovascular disorder, or that the 
veteran warranted a total disability rating.  However, as 
noted above, the issue with respect to hypothetical 
entitlement is to be based upon not only the evidence in the 
veteran's claims file at the time of his death, but also 
evidence in the constructive custody of VA, i.e., VA medical 
records.  As noted above, the appellant has claimed that the 
veteran was treated prior to his death at the VAMC in Newark, 
and the RO has not attempted to obtain those records.  

We note that, under the VCAA and its heightened duty to 
assist provisions, "the Secretary shall make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain."  
Furthermore, "[t]he Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  

In this instance, the Board cannot say conclusively that any 
medical records obtained from the Newark VAMC would not 
support the appellant's claim.  Therefore, given the 
heightened duty-to-assist under the VCAA, the appellant's 
contentions, and the need to evaluate all available medical 
evidence before reaching a decision on the appellant's claim, 
this appeal is hereby remanded for the RO to obtain any 
available medical records of the veteran's medical treatment 
at the VA medical facility in Newark, between 1962 and 1972.  

Therefore, while the Board regrets the delay, under the 
circumstances set forth above, the veteran's appeal is hereby 
REMANDED to the RO for the following action:

1. The RO should ask the appellant whether 
she has any additional information she 
wishes to provide regarding her claim 
for benefits under 38 U.S.C.A. § 1318.  
Any additional information provided 
should be associated with the claims 
folder.  

2. The RO should contact the VAMC in Newark 
and request any medical records 
associated with the veteran's treatment 
at that facility between 1946 and 1972.  
Any records obtained should be 
associated with the claims folder.  
Furthermore, a record should be made of 
the results of any such search 
conducted, and, if no records are found, 
this should be documented by the Newark 
VAMC for the record.  Moreover, if, as a 
result of any development undertaken by 
this Remand, it would be logical to 
contact other facilities, to obtain 
evidence of medical treatment, or to 
verify other events, that development 
should be accomplished.  

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that the aforementioned 
development action has been conducted 
and completed in full, and that all 
procedural development required by the 
Veterans Claims Assistance Act of 2000 
has been accomplished.  If any required 
action is incomplete, appropriate 
corrective action is to be implemented.  
Thereafter, the RO should review the 
evidence of record and enter its 
determination with respect to the 
appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318.  

4. If the decision remains adverse to the 
appellant, the RO should issue an SSOC, 
a copy of which should be provided to 
the appellant.  Thereafter, the 
appellant should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



